—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered June 30, 1997, convicting defendant, after a nonjury trial, of burglary in the first degree, robbery in the first degree and endangering the welfare of a child, and sentencing him to two terms of 3 Vs to 10 years and a term of 1 year, all to run concurrently, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Credibility and identifications were properly presented to the trier of fact and we see no reason to disturb its findings. Concur — Rosenberger, J. P., Nardelli, Tom, Wallach and Saxe, JJ.